This case is governed by the law, as it was declared to be, before the adoption of the C. C. P. So the question as to how far the title of a purchaser of land at a sheriff's sale, may be effected by a fair docketed judgment, is not presented. Before the adoption of the C. C. P., no rule of law was more clearly settled than the rule, that a purchaser at *Page 231 
a sheriff's sale (the judgment and execution being regular) acquired the title of the defendant in the execution. Any contest among the judgment creditors, who claimed priority of lien, effected merely the fund raised by the sheriff's sale, and left the purchaser secure in his title. I will not take the trouble to make a "rehash" of the settled principles upon this subject, but will content myself by making a reference to the well digested brief of the plaintiff's counsel, filed in the case, wherein he gives references to all of the cases upon the subject; and will leave the subject as to how for the law has been changed by the C. C. P., in respect to the title acquired by the purchaser under the first sale, made by authority of judicial process to be settled when the point is presented by the facts of the case.
There is no error.
PER CURIAM.                                          Judgment affirmed.